Citation Nr: 1004413	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-13 648A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as a lumbar spine 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1969 to August 
1971.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


REMAND

The Board finds that additional development is required 
before the issue of entitlement to service connection for 
degenerative joint disease of the lumbar spine can be 
adjudicated.  Specifically, it is determined that an 
examination is necessary.  

The Veteran contends that he sustained a lumbar spine 
disorder as a result of his service.  Specifically, during 
training while stationed in Fort Polk, the Veteran reported 
that he was injured when performing jumping and po-go 
exercises.  The Veteran further contends that his back 
condition worsened while serving in Vietnam, specifically, 
he injured his back when jumping off of a building after 
placing sand bags on the top of the building.  

The Board has considered application of the relaxed 
evidentiary standards of 38 U.S.C.A. § 1154(b), which 
provides that, in the case of a veteran who engaged in 
combat with the enemy during a period of war, lay evidence 
of in service incurrence or aggravation of a disease or 
injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 
3.304(d).  The reduced evidentiary burden of 38 U.S.C.A. § 
1154(b) applies to the question of service incurrence.  
However, generally, lay evidence is insufficient to 
establish a nexus between an in-service event and a current 
disability, even in the case of a combat veteran.  Competent 
medical evidence is required to demonstrate causation.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

In this regard, the Veteran was granted service connection 
for PTSD in a February 2009 rating decision, and as such, is 
considered a combat Veteran for at least a portion of his 
service.  Although there is no evidence in the Veteran's 
service treatment records of a low back injury, nor is there 
evidence of a back disorder upon separation from service, 
and indeed, the Veteran denied having recurrent back pain at 
that time, the Veteran is credible to report that he injured 
his back in service.  Furthermore, there is current medical 
evidence of degenerative joint disease.  To date, the 
Veteran has not been afforded a VA examination to determine 
whether there is a nexus between his current disability and 
service.  Thus, on remand an examination and opinion are 
required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's 
opinion that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran 
will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his 
lumbar spine since his separation from 
service in August 1971, and April 2005, 
the date of his claim for service 
connection for a lumbar spine disorder, 
and to provide any releases necessary 
for the VA to secure private medical 
records of such treatment or evaluation.  
The RO/AMC should then obtain and 
associate with the claims file any 
treatment records identified by the 
Veteran.  

2.  After the development requested in 
the first paragraph has been completed, 
the Veteran should be afforded an 
examination of his lumbar spine to 
ascertain the nature and etiology of any 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, and to offer an 
opinion as to whether any currently 
diagnosed lumbar spine disorder is at 
least as likely as not (a 50 percent or 
greater probability) causally or 
etiologically related to the injuries 
the Veteran has described from his 
period of service (or otherwise related 
to service).  If the opinion is that the 
Veteran does have a lumbar spine 
disorder that is related to service, 
please identify and specify the evidence 
that that supports that conclusion.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.




_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


